DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                               KEITH SIROTA,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D10-1318

                               [October 1, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Stephen A. Rapp,
Judge; L.T. Case No. 2006CF001809AXX.

   Paetra T. Brownlee, Cameron Eubanks and Robert L. Sirianni, Jr., of
Brownstone, P.A., Winter Park, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

              ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   This matter is on remand from the Florida Supreme Court following its
decision in State v. Sirota, 39 Fla. L. Weekly S560 (Fla. Sept. 4, 2014),
which quashed Sirota v. State, 95 So. 3d 313 (Fla. 4th DCA 2012).
Pursuant to the Florida Supreme Court’s opinion, this case is returned to
the trial court for further proceedings consistent with Alcorn v. State, 121
So. 3d 419 (Fla. 2013).

   Remanded for further proceedings.

STEVENSON, TAYLOR and MAY, JJ., concur.

                           *           *           *